ATTORNEY GENERAL OF TEXAS
                                             GREG        ABBOTT




                                                 April 24, 2008



The Honorable James M. Kuboviak                            Opinion No. GA-0619
Brazos County Attorney
Brazos County Courthouse                                   Re: Whether Government Code section 614.122
300 East 26th Street, Suite 325                            requires a county attorney to issue identification
Bryan, Texas 77803-5327                                    cards to unpaid investigators of his office
                                                           (RQ-0641-GA)

Dear Mr. Kuboviak:

        As Brazos County Attorney, you have appointed investigators to assist you in your duties,
including unpaid part-time investigators.! See TEX. GOV'T CODE ANN. § 41.102 (Vernon Supp.
2007) (prosecuting attorney may employ investigators and other personnel required for operation of
his office); see also ide § 41.101 (Vernon 2004) (a county attorney is a prosecuting attorney). You
ask whether you are required to issue an identification card described by Texas Government Code
section 614.122 to peace officers who serve as unpaid investigators. See Request Letter, supra note
1, at 1. Section 614.122 is found in Government Code chapter 614, subchapter H, which was
adopted by House Bill 3613 ofthe Eightieth Legislature. See Act of May 27, 2007, 80th Leg., R.S.,
ch. 938, 2007 Tex. Gen. Laws 3237, 3238. 2

        Investigators appointed by a county attorney are peace officers. TEX. CODE CRIM. PROC.
ANN. art. 2.12(5) (Vernon Supp. 2007); see also TEX. GOV'T CODE ANN. §§ 41.101 ("prosecuting
attorney" includes a county attorney), 41.109 (Vernon Supp. 2007) (authority of investigator
appointed by prosecuting attorney). You state that each investigator holds a peace officer license
issued by the Texas Commission on Law Enforcement Officer Standards and Education and that you



         ISee Briefattached to letter from Honorable James M. Kuboviak, Brazos County Attorney, to Honorable Greg
Abbott, Attorney General of Texas, at 1 (Oct. 18, 2007) (on file with the Opinion Committee, also available at
http://www.oag.state.tx.us) [hereinafter respectively Brief and Request Letter].


         2The Eightieth Legislature adopted other provisions codified as Government Code, chapter 614, subchapter H.
See Act of May 28, 2007, 80th Leg., R.S., ch. 1159, § 13, 2007 Tex. Gen. Laws 3962, 3968-69 (standards for certain
state law enforcement officers); Act of May 24, 2007, 80th Leg., R.S., ch. 1187, § 3,2007 Tex. Gen. Laws 4051,
4051-52 (identification cards for certain retired peace officers); Act of May 23,2007, 80th Leg., R.S., ch. 1215, § 1,
2007 Tex. Gen. Laws 4102,4102-03 (fire department listing); Act ofMay 27,2007, 80th Leg., R.S., ch.1248, § 2, 2007
Tex. Gen. Laws 4194, 4194-95 (insurance coverage required for volunteer police force members).
The Honorable James M. Kuboviak - Page 2                (GA-0619)



have commissioned each of them. See Brief, supra note 1, at 1; see also TEX. OCC. CODE ANN. ch.
1701 (law establishing and governing Texas Commission.on Law Enforcement Officer Standards
and Education) (Vernon 2004 & Supp. 2007). Included among your investigators are part-time
unpaid peace officers. See Brief, supra note 1, at 1.

        We consider whether you must issue an identification card to the unpaid part-time
investigators. Section 614.122(a) provides that "[t]he law enforcement agency or other
governmental entity that appoints or employs a peace officer shall issue an identification card to its
full-time or part-time peace officers." TEX. GOV'TCODEANN. § 614.122(a) (Vernon Supp. 2007).
Definitions are found in section 614.121, which provides that

                       "Full-time peace officer" means a person elected, employed,
                or appointed as a peace officer under Article 2.12, Code of Criminal
                Procedure, or other law, who:

                           (A) works as a peace officer on average at least 32 hours
               per week, exclusive of paid vacation; and

                             (B) is compensated by this state or a political
               subdivision ofthis state at least at the federal minimum wage and is
               entitled to all employee benefits offered to a peace officer by the state
               or political subdivision.

Id. § 614.121(1) (emphasis added). A part-time peace officer, like a full-time peace officer, is a
person who "is compensated by this state or a political subdivision ofthis state at least at the federal
minimum wage" and is also entitled to all employee benefits that the state or political subdivision
offers to a police officer. Id. § 614.121(3)(B) (emphasis added).

        In construing statutes, a court ascertains and gives effect to the Legislature's intent as
expressed by the language of the statute. See State v. Shumake, 199 S.W.3d 279, 284 (Tex. 2006).
If words and phrases have acquired a particular meaning by legislative definition, they will be
construed accordingly. See. TEX. GOV'T CODE ANN. § 311.011(b) (Vernon 2005). For purposes of
section '614.122, the Legislature has defined "full-time" and "part-time" peace officers as
compensated persons. Accordingly, section 614.122 does not require the Brazos County Attorney
to issue an identification card to its·investigators who are unpaid peace officers.
The Honorable James M. Kuboviak - Page 3            (GA-0619)



                                      SUMMARY

                      Government Code section 614.122 requires a law enforcement
              agency or other governmental entity that appoints or employs a peace
              officer to issue an identification card to its full-time and part-time
              peace officers. Investigators appointed by the county attorney are
              peace officers. Full-time and part-time peace officers are defined as
              compensated peace officers for purposes of this provision. Section
              614.122 does not require the Brazos County Attorney to issue
              identification cards to uncompensated investigators that he has
              appointed.




KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee